Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release January 11, 2011 Catalyst Paper elects early redemption of Notes due 2011 Richmond, B.C.– Catalyst Paper Corporation (TSX:CTL) today announced that it has elected to redeem on February 11, 2011 all its outstanding 8 5/8% Senior Notes due June 15, 2011, in an aggregate principal amount of U.S.$26,027,000, at a redemption price of 100% of the face value of these Senior Notes. -30- For more information contact: Brian Baarda Vice-President, Finance & CFO 604-247-4710 Peter Staiger Vice-President, Treasurer 604-247-4372
